Citation Nr: 0821764	
Decision Date: 07/02/08    Archive Date: 07/14/08

DOCKET NO.  06-23 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased evaluation for right knee 
status post meniscus repair, currently rated as 20 percent 
disabling.  

2.  Entitlement to an increased evaluation for right knee 
degenerative arthritis, currently rated as 40 percent 
disabling.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

T. Fell, Associate Counsel



INTRODUCTION

The veteran served on active military duty from February 1956 
to January 1960.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the St. 
Louis, Missouri Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The appeal is remanded to the RO via the Appeals Management 
Center, in Washington, DC.


REMAND

VA has a duty to assist claimants to obtain evidence needed 
to substantiate a claim.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  The duty 
to assist includes obtaining records in the custody of a 
Federal department or agency.  38 C.F.R. § 3.159(c)(1), (2).  
This includes relevant VA Medical Center (VAMC) treatment 
records.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) 
(holding that where VA medical treatment records are material 
to the issue on appeal and are not included within the claims 
file, a remand is necessary to acquire such VA records 
because VA is deemed to have constructive knowledge of 
certain documents which are generated by VA agents or 
employees).  In an April 2006 notice of disagreement, the 
veteran stated that he receives medical care from the Poplar 
Bluff VAMC and St. Louis VAMC.  A review of the claims file 
reveals that the most recent medical records from the Poplar 
Bluff VAMC are from May 2005 and the most recent records from 
the St. Louis VAMC are from an October 2005 VA examination.  
Accordingly, remand is required to obtain the Poplar Bluff 
VAMC and St. Louis VAMC records.

Accordingly, the case is remanded for the following action:

1.	The RO must provide notice as required 
by Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006) and Vazquez-
Flores v. Peake, 22 Vet. App. 37 
(2008). 

2.	The RO must contact the veteran to 
obtain the dates he received treatment 
at the Poplar Bluff VAMC and St. Louis 
VAMC.

3.	Regardless of whether the veteran 
provides a response, the RO must 
contact the Poplar Bluff VAMC and St. 
Louis VAMC and obtain and associate 
with the claims file all treatment 
records from August 2004 to the 
present.  If any requested records are 
not available, or the search for any 
such records otherwise yields negative 
results, that fact must clearly be 
documented in the claims file.

4.	After completing the above actions, and 
any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claim must be 
readjudicated.  If the claim remains 
denied, a supplemental statement of the 
case must be provided to the veteran 
and his representative.  After the 
veteran and his representative have had 
an adequate opportunity to respond, the 
appeal must be returned to the Board 
for appellate review.






No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



